Citation Nr: 0912587	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO). 

A video-conference was held before the undersigned in 
November 2005.  The Board remanded this matter in January 
2006 for further development.   

The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

The Veteran's tinnitus was not incurred in service and is 
not related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In December 2003, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§  3.159(b) (2008).  Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  This notification was also provided in January 2006 
following the Board's decision remand is matter back to the 
RO.  

In addition, in December 2008 the Veteran was provided with a 
notice of effective date and disability rating regulations 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) within a compensation notification letter for the 
Veteran's service connected bilateral hearing loss.  Although 
the notice letter was not specific to the tinnitus claim, the 
Board notes that because the claim is denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA medical 
examinations.  Therefore, the duty to notify and assist has 
been met.




Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran contends that he has tinnitus as a result of in-
service noise exposure working with loud generators and 
military noise such as firing ranges.  See Appellant's Post 
Remand Brief, dated March 2009.  The evidence indicates that 
the Veteran served as a heating and cooling specialist during 
service.  See Veteran's DD 214.  

During the November 2005 hearing, the Veteran testified that 
"only in the last few years I've really noticed [the 
ringing] louder than I hear."  Furthermore, the Veteran 
stated that he did not recall noticing tinnitus during 
service but believes it is service related.  See Transcript 
of Hearing, dated November 2005.

The evidence on record indicates that the Veteran has been 
diagnosed with bilateral tinnitus.  The Board finds that 
service connection is not warranted, however, because the 
evidence does not indicate that the Veteran's tinnitus is 
related to the in-service noise exposure, or that it was 
otherwise incurred in service.  Additionally, there is no 
evidence suggesting that bilateral tinnitus is related to the 
Veteran's service.  

The Veteran's service treatment records do not report any 
treatment or complaints pertaining to tinnitus.  See Service 
Treatment Record, dated November 1970 to July 1972.  In 
addition, the Veteran's Report of Medical History at 
separation indicated past ear trouble but notes that it was 
due to high frequency hearing loss.  The Veteran's separation 
examination does not report any symptoms or diagnosis for 
tinnitus.  See Separation examination, dated July 1972.

Per the instructions of the Board's remand, the Veteran was 
scheduled for a VA examination by an otolaryngologist (ear, 
nose, and throat physician) to determine whether the Veteran 
has tinnitus.  The Veteran underwent an examination with the 
otolaryngologist in August 2007.  However, the 
otolaryngologist did not render an opinion as to the 
Veteran's tinnitus.  See VA ENT examination, dated August 
2007.

In July 2008, the Veteran underwent a VA audiological 
examination where he was formally diagnosed with "constant, 
bilateral tinnitus."  The VA audiologist opined that "this 
Veteran's tinnitus seems to have begun years after he was 
discharged, so this examiner finds it unlikely that the 
tinnitus was incurred or aggravated by the Veteran's active 
military service."  See VA audiological examination, dated 
July 2008. 

The Board recognizes that the negative nexus opinion was 
rendered by a VA audiologist rather than a VA 
otolaryngologist, as the remand instructed. The Board must, 
therefore, consider whether development as requested by 
January 2006 Board remand has been fulfilled. 

Only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97 
(2008) ; see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
Board finds that issuing another remand for a strict 
compliance with the January 2006 remand instruction on the 
basis of obtaining an otolaryngologist's opinion rather than 
utilizing the VA audiologist's July 2008 opinion for a 
decision is gratuitous.  The question of etiology as related 
to service for presenting disabilities upon examination have 
already been adequately addressed by the VA audiologist, who 
VA standards finds qualified to make such determinations, and 
hence further examination would constitute an unreasonable 
delay and expenditure of scarce VA resources.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").  The Board is satisfied that the development 
requested in the remand has been satisfactorily completed, so 
as to meet the standards set forth in Stegall.

Furthermore, the United States Court of Appeals for the 
Federal Circuit has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, the first recorded diagnosis of 
tinnitus occurred in July 2008; thirty six years after the 
Veteran left service.  In addition, the Veteran has not 
submitted any competent medical evidence relating his 
condition to service, and although he has reported that such 
a link exists, as a layperson, he is not competent to comment 
on the etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Consequently, in light of the VA examiner's negative nexus 
opinion and the lack of countervailing competent evidence, 
service connection must be denied as to bilateral tinnitus.


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


